United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saint Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0606
Issued: August 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a November 13, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right foot condition
causally related to the accepted July 30, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 13, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On August 1, 2016 appellant, then a 46-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 30, 2016 he experienced right heel pain when carrying mail on
his route while in the performance of duty.
In an August 1, 2016 work activity status report, Dr. Anjum Razzaque, a Board-certified
internist, diagnosed right plantar fasciitis. She indicated that appellant could return to modified
work with restrictions of only ground level work, no climbing ladders, and no driving work
vehicles. In an August 9, 2016 report, Dr. Razzaque further related appellant’s complaints of right
heel pain after activity and associated symptoms of limping and localized tenderness, exacerbated
with direct pressure and weight-bearing. She noted that appellant was off work. Upon physical
examination of appellant’s foot, Dr. Razzaque reported no tenderness and no crepitus on palpation
with no warm masses. Range of motion was full and normal bilaterally. Dr. Razzaque diagnosed
right plantar fasciitis. She authorized appellant to return to modified work activity and provided a
work status note with specific restrictions.
In an August 12, 2016 examination note, Dr. Daniel Thouvenot, a podiatric specialist,
recounted appellant’s complaints of right heel pain. He reviewed appellant’s history and noted
that his occupation required prolonged standing. Upon physical examination of appellant’s right
foot, Dr. Thouvenot observed pain to palpation to the insertion of the plantar fasciitis of both feet.
Range of motion of the foot structure, subtalar, metatarsal, and metatarsal-phalangeal joint were
within normal limits. Dr. Thouvenot submitted an August 12, 2016 work excuse note, which
indicated that appellant could return to work with walking restrictions.
In an August 24, 2016 attending physician’s report (Form CA-20), Dr. Thouvenot noted a
July 30, 2016 date of injury. He related that appellant complained of pain after a mail route and
that standing and walking worsened the pain. Dr. Thouvenot reported a diagnosis of right plantar
fasciitis fibromatosis and right foot calcaneal spur. He checked a box marked “yes,” which
indicated that appellant’s condition was caused or aggravated by the employment activity.
Dr. Thouvenot explained: “[appellant] states conditions were due to walking and standing.” He
reported that appellant was partially disabled beginning August 12, 2016. Dr. Thouvenot further
reported in an August 31, 2016 work status note that appellant could return to work without
restrictions.
By decision dated September 20, 2016, OWCP denied appellant’s claim. It accepted the
July 30, 2016 employment incident and the diagnosis of right plantar fasciitis, but denied
appellant’s claim as the medical evidence of record was insufficient to establish that his right foot
condition was causally related to the accepted employment incident.

3

Docket No. 17-0852 (issued October 6, 2017).

2

On October 4, 2016 OWCP received an “amended” August 1, 2016 report, dated
September 30, 2016, from Dr. Razzaque, who noted that appellant presented with right heel pain.
Dr. Razzaque also noted an acute musculoskeletal injury date of July 30, 2016. She reported that
this injury was the result of “walking and felt a sharp shooting pain in right foot.” Dr. Razzaque
related that appellant noticed pain in his right heel while walking his route over the prior two
weeks, which had gradually worsened. Upon physical examination of appellant’s right foot, she
reported no tenderness except the insertion of the plantar fascia and no masses, no crepitus, and no
nodularity along the plantar fascia. Range of motion and strength was full. Dr. Razzaque related
that an x-ray examination of appellant’s right heel showed no plantar spur or fracture. She
diagnosed right plantar fasciitis. Dr. Razzaque authorized appellant to return to work.
OWCP also received an August 31, 2016 report by Dr. Thouvenot, who noted that
appellant’s pain to the insertion of the plantar fasciitis had improved. Dr. Thouvenot reported that
an x-ray examination of appellant’s right foot showed inferior calcaneal spurring, but no fracture,
stress fracture, or dislocations. Sensory testing of the lower extremities was intact. Dr. Thouvenot
diagnosed plantar fascial fibromatosis, right foot calcaneal spur, right ankle synovitis and
tenosynovitis, and right foot pain.
On January 13, 2017 appellant requested reconsideration.
Dr. Thouvenot’s August 24, 2016 Form CA-20.

He also resubmitted

By decision dated February 16, 2017, OWCP denied appellant’s reconsideration request,
pursuant to 5 U.S.C. § 8128(a), finding that his reconsideration request neither raised substantive
legal questions nor included new and relevant evidence sufficient to warrant further merit review
of appellant’s claim.
Appellant filed an appeal to the Board.
By decision dated October 7, 2017, the Board affirmed the September 20, 2016 decision,
which denied appellant’s traumatic injury claim, finding that he had not established that he
sustained a right foot injury causally related to the accepted July 30, 2016 employment incident.
The Board also found that OWCP had improperly denied appellant’s January 13, 2017 request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a) because OWCP had not
considered the new medical evidence submitted after the September 20, 2016 decision. OWCP’s
February 16, 2017 decision was therefore set aside and the case was remanded for OWCP to
review the new and probative medical evidence.
By decision dated November 13, 2017, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence of record was insufficient to establish that his right foot condition
was causally related to the accepted July 30, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
4

Supra note 1.

3

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10 An employee may establish that an injury
occurred in the performance of duty, as alleged, but fail to establish that the disability or specific
condition for which compensation is being claimed is causally related to the injury.11
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.12 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.13 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).14

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

L.T., Docket No. 18-1603 (issued February 21, 2019); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

G.D., Docket No. 19-0265 (issued May 20, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
9

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 8.
11

Shirley A. Temple, 48 ECAB 404, 407 (1997).

12

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

13

M.S., Docket No. 19-0189 (issued May 14, 2019).

14

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish causal
relationship between his right foot condition and the accepted July 30, 2016 employment
incident.15
Following OWCP’s September 20, 2016 denial decision, it received an “amended”
August 1, 2016 report dated September 30, 2016 from Dr. Razzaque. Dr. Razzaque indicated that
appellant had worked as a postal worker for the past 17 years and noted a July 30, 2016 acute
musculoskeletal injury. She reported: “this is the result of ‘was walking and felt a sharp shooting
pain in right foot.’” Dr. Razzaque related that appellant experienced gradually worsening right
heel pain while walking his route over the last two weeks. She reported that examination of
appellant’s right foot showed no masses and no crepitus. Range of motion was full. Dr. Razzaque
diagnosed right plantar fasciitis.
Although Dr. Razzaque attributed appellant’s right heel and foot condition to “walking”
and accurately noted a July 30, 2016 date of injury, the Board finds that her report does not contain
sufficient explanation, based on medical rationale, of how “walking” caused or contributed to his
right foot condition. Dr. Razzaque did explain the pathophysiological process of how walking on
July 30, 2016 would have caused his right foot condition.16 A physician must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident described caused or contributed to appellant’s diagnosed medical
condition.17 Because Dr. Razzaque did not provide a reasoned opinion explaining how the July 30,
2016 employment incident caused or contributed to his right foot condition, the Board finds that
this report is insufficient to establish his claim.
In an August 31, 2016 report, Dr. Thouvenot noted appellant’s complaints of right heel
pain. He reported that an x-ray examination of appellant’s right foot showed inferior calcaneal
spurring, but no fracture, stress fracture, or dislocations. Dr. Thouvenot diagnosed plantar fascial
fibromatosis, right foot calcaneal spur, right ankle synovitis and tenosynovitis, and right foot pain.
He did not, however, opine on whether appellant’s right foot conditions resulted from the July 30,
2016 employment incident. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.18
On appeal appellant alleges that Dr. Razzaque diagnosed an acute musculoskeletal
condition as a result of him walking on his mail route. As explained above, however,
15

The Board found in its prior October 6, 2017 decision that appellant had failed to establish that he sustained a
right foot condition causally related to an accepted July 30, 2016 employment incident. The Board’s review of the
previously submitted medical evidence of record is res judicata and, therefore, need not be addressed again in this
decision. See M.A., Docket No. 17-0352 (issued June 16, 2017); R.L., Docket No. 15-1010 (issued July 21, 2015).
16

See B.T., Docket No. 13-0138 (issued March 20, 2013).

17

John W. Montoya, 54 ECAB 306 (2003).

18

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

Dr. Razzaque’s reports fail to contain a well-rationalized medical opinion to establish causal
relationship. In order to obtain benefits under FECA, an employee has the burden of proof to
establish the essential elements of his or her claim by the weight of the reliable, probative, and
substantial evidence.19 Because appellant has failed to provide such evidence demonstrating that
his diagnosed right foot condition was causally related to the accepted July 30, 2016 employment
incident, he has not met his burden of proof to establish his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
foot condition is causally related to the accepted July 30, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

19

Supra note 5.

6

